DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zama (U.S. Patent No. 2016/0200072) in view of Kanai et al. (US 2008/0289750).
Regarding claims 1 and 15, Zama teaches a peelable laminate film (See Abstract), i.e. a release sheet, the release sheet comprising: a release layer comprising particles (paragraph [0054]); and a base layer (paragraph [0080]), wherein a content ratio of the particles in the release layer is 9.09 to 79.99% by mass (paragraph [0070]). It is noted that Zama discloses amounts of particles in percent by mass while claims recite percent by volume. However, given that the amounts disclosed by Zama overlaps those amounts claimed, respectively, it is clear that Zama meets the ranges as presently claimed, absent evidence to the contrary.
Zama fails to teach wherein the release layer comprises a resin component as claimed.
However, Kanai et al. teaches a removable protective film (See Abstract, paragraph [0089]), i.e. release sheet comprising a resin component including an acrylic resin (paragraph [0038]) and the acrylic resin comprises a crosslinked acrylic resin (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinked acrylic resin in the release layer of Zama in order to impart sufficient conformability and rigidity (Kanai et al., paragraph [0028]).
Zama does not explicitly disclose an arithmetic mean roughness (Ra). However, Zama does disclose that it is undesirable when the release surface does not become uniform and is rough (paragraph [0071]). Further, the present specification discloses that the surface roughness of the specific release layer can be adjusted to be within the aforementioned ranges (which 
The limitation regarding semiconductor compression molding is a statement of intended use. While there is no disclosure that the release sheet is for an semiconductor compression molding as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. semiconductor compression molding, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that 
Regarding claim 2, Zama teaches wherein the particles have an average particle diameter of from 0.01 to 15 µm (paragraph [0068]) which overlaps the claimed range of 1 µm to 55 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); se MPEP 2144.05.
Regarding claim 3, Zama teaches wherein the particles comprise resin particles (paragraph [0066]).
Regarding claim 4, Zama teaches wherein the resin particles comprise a polyolefin resin (paragraph [0066]).
Regarding claim 5, Zama teaches wherein the base layer comprises a polyester film (paragraphs [0062] and [0081]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zama (U.S. Patent No. 2016/0200072) in view of Kanai et al. (US 2008/0289750) and further in view of Iketani et al. (JP2004200467).
Zama in view of Kanai et al. is relied upon as disclosed above.
Regarding claim 18, Zama fails to teach wherein the particles have an average particle diameter as claimed.
However, Iketani et al. teaches a release sheet comprising particles having an average particle diameter of 1 to 30 µm (page 2, lines 54-56). Both Zama and Iketani et al. disclose olefin particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an average particle diameter, including that presently claimed, for the particles of Zama in order to sufficiently facilitate release of the sheet and control cost (Iketani et al., page 2, lines 54-63).
Response to Arguments
Applicant’s arguments filed 07/28/21 have been considered but are not persuasive.
Applicant amended claim 1 to include limitations of cancelled claims 14 and 16 and added new claim 18.
Applicant argues that the average particle sizes taught by Zama are contrary to and provide no reason for a release layer comprising particles having an average diameter as claimed in claim 18.
However, the average particle sizes disclosed by Zama are merely “preferably” and nothing in Zama teaches away from using other particle sizes. For claim 18, Zama is now used in combination with Iketani et al. which discloses average particle sizes as presently claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787